JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
MEREDITH L. FLAX, Assistant Chief
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
CLIFFORD E. STEVENS, JR., Senior Trial Attorney (D.C. Bar # 463906)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Fax: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov

Attorneys for Defendants


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


                                                 )
CENTER FOR BIOLOGICAL DIVERSITY,                 )
                                                 )
              Plaintiff,                         )      Case No. 3:18-cv-00064-SLG
                                                 )
       v.                                        )
                                                 )
DAVID BERNHARDT, in his official                 )
capacity as Secretary of the United States       )
Department of the Interior, et al.,              )
                                                 )
              Defendants.                        )

      DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION FOR
                     SUMMARY JUDGMENT




Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                        i
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 1 of 42
                                                     TABLE OF CONTENTS
                                                                                                                                              PAGE

INTRODUCTION ............................................................................................................................ 1

STATUTORY BACKGROUND .................................................................................................... 2

FACTUAL BACKGROUND .......................................................................................................... 4

   I.        The Pacific Walrus .................................................................................................................. 4
   II. The 2011 Finding .................................................................................................................... 5
   III. The Species Status Assessment and 2017 Finding ............................................................. 7

STANDARD OF REVIEW............................................................................................................10

ARGUMENT ....................................................................................................................................10

   I.        The Record Demonstrates that FWS Based the 2017 Finding on New
             Scientific Evidence Developed After the 2011 Finding. .................................................10

   II. FWS’s Determination that the Foreseeable Future is 2060 is Reasonable
       and Supported by the Record. ...........................................................................................14

        A. FWS Reasonably Defined the Foreseeable Future Based on the Best
           Available Science on the Walruses’ Response to the Loss of Sea
           Ice........................................................................................................................................15

        B.      FWS’s Species-Specific Assessment of the Foreseeable Future is Reasonable
                and Based on the Latest Data on the Walruses’ Response to the Loss of
                Sea Ice.................................................................................................................................17

        C.      Relying on the Science Team’s Expert Assessment of the Best Available
                Science, FWS Reasonably Concluded that Predictions Regarding the
                Walruses’ Response to Sea-Ice Loss are Reliable only until 2060. .............................20

   III.         CBD’s Remaining Arguments Mischaracterize the Basis for the 2017
                Finding and Lack Support in the Record and Law. .....................................................23

        A. FWS Reasonably Found It Could Not Make Reliable Predictions About
           Walrus Behavior Beyond 2060........................................................................................23




Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                                                                           ii
               Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 2 of 42
       B.     FWS Did Not Improperly Rely on “Inconclusive” Current Population Size
              or Trend Data. ...................................................................................................................28

       C. FWS Did Not Arbitrarily “Dismiss” Subsistence Hunting. ........................................31

       D. FWS Did Not Treat all Habitat as Equal or Disregard a Threat from Coastal
          Erosion. ..............................................................................................................................32

       E. Contrary to CBD’s Argument, FWS was Not Required to Treat all “Uncertain”
          Information the Same. .....................................................................................................34

CONCLUSION ................................................................................................................................35




Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                                                                   iii
             Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 3 of 42
                                              TABLE OF AUTHORITIES
CASES                                                                                                                             PAGE

Alaska Oil & Gas Ass’n (AOGA) v. Pritzker,
  840 F.3d 671 (9th Cir. 2016)................................................................................................ passim

CBD v. FWS,
  342 F. Supp. 3d 968 (N.D. Cal. 2018) ................................................................................. 22, 23

CBD v. Lubchenco,
  758 F. Supp. 2d 945 (N.D. Cal. 2010) ................................................................................. 18, 19

CBD v. Zinke,
  900 F.3d 1053 (9th Cir. 2018) ............................................................................................... 12, 21

Defenders of Wildlife v. Babbitt,
  958 F. Supp. 670 (D.D.C. 1997)........................................................................................... 30, 35

Federal Communications Commission v. Fox Television Stations,
  556 U.S. 502 (2009) .......................................................................................................... 11, 12, 13

Friends of Alaska National Wildlife Refuges v. Bernhardt,
  2019 WL 1437596 (D. Alaska Mar. 29, 2019) ...........................................................................12

In re Polar Bear Litig.,
   709 F.3d 1 (D.C. Cir. 2013) ......................................................................................18, 20, 26, 28

Lands Council v. McNair,
  537 F.3d 981 (9th Cir. 2008) ........................................................................................................10

Motor Vehicle Mfrs. Ass’n of U.S. v. State Farm Mut. Auto. Ins. Co.,
 463 U.S. 29 (1983) .................................................................................................................. 33, 34

National Wildlife Federation v. NMFS,
 184 F. Supp. 3d 861 (D. Or. 2016) ..........................................................................30, 32, 34, 35

Organized Village of Kake v. U.S. Dep’t of Agric.,
  794 F.3d 956 (9th Cir. 2015)........................................................................................................13

Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am. v. U.S. Dep’t of Agric.,
  499 F.3d 1108 (9th Cir. 2007) ......................................................................................................10




Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                                                             iv
             Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 4 of 42
River Runners for Wilderness v. Martin,
  593 F.3d 1064 (9th Cir. 2010) ............................................................................................... 10, 11

Sierra Club v. Bureau of Land Mgmt.,
   786 F.3d 1219 (9th Cir. 2015) ......................................................................................................11

Trout Unlimited v. Lohn,
  559 F.3d 946 (9th Cir. 2009) ........................................................................................................17

Western Watersheds Project v. Ashe,
 948 F. Supp. 2d 1166 (D. Idaho 2013) .......................................................................................15


STATUTES
5 U.S.C. § 706.....................................................................................................................................10
5 U.S.C. § 706(2)(A) ..........................................................................................................................10
16 U.S.C. §§ 1371 ..............................................................................................................................10
16 U.S.C. § 1531(b) ............................................................................................................................. 2
16 U.S.C. § 1532(20) .......................................................................................................... 1, 2, 14, 20
16 U.S.C. § 1533(a)(1) .......................................................................................................... 2, 4, 5, 13
16 U.S.C. § 1533(b)(1)(A) ...................................................................................................... 4, 13, 18
16 U.S.C. § 1533(b)(3)(B) .................................................................................................................12

16 U.S.C. § 1533 (b)(3)(C)(i) ............................................................................................................11

16 U.S.C. § 1533(b)(6)(A) ............................................................................................................ 3, 11


FEDERAL REGULATIONS

50 C.F.R. § 402.01(b) .......................................................................................................................... 2
50 C.F.R. § 424.16(c)(2) ...................................................................................................................... 3




Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                                                                      v
             Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 5 of 42
                                    INTRODUCTION

       The Pacific walrus (“walrus”) is a healthy, numerous, intelligent, and adaptable species

of pinniped that to date has not been significantly affected by the decline in summer sea-ice

in the Arctic. Given its current population size and status, it is not currently in danger of

extinction, i.e., “endangered” within the meaning of the Endangered Species Act (“ESA”), and

Plaintiff Center for Biological Diversity (“CBD”) makes no serious claim that it is. The real

issue for the United States Fish and Wildlife Service (“FWS”) in the challenged 2017 finding

then was whether, given projected future sea-ice decline under various climate-change

scenarios, the walrus is “threatened” within the meaning of the ESA, i.e., “likely to become an

endangered species within the foreseeable future throughout all or a significant portion of its

range,” 16 U.S.C. § 1532(20) (emphasis added).

       In 2011, FWS made a preliminary finding that listing the walrus under the ESA was

warranted, but a number of critical facts changed between 2011 and 2017. New satellite

tracking data now shows that walrus prey is nearer to the walruses’ alternate land-based habitat

and that walruses can travel much farther distances to forage than previously understood.

Mortalities at land-based walrus costal haulouts have not continued at high levels, partly as a

result of improved management. Contrary to FWS’s prediction in 2011 that subsistence

harvest would continue at the higher numbers of the decade prior, harvest in fact had fallen

by more than half. The picture that emerged was humbling: some of FWS’s key assumptions

underlying the 2011 finding had proved inaccurate and the walrus appeared more adaptable

than previously thought. FWS accordingly convened a “Science Team,” including outside

walrus experts, to assess, among other things, the potential impacts of future sea-ice decline.



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                 1
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 6 of 42
The outcome of that exercise was clear: while all experts acknowledged that the walruses’

preferred sea-ice habitat would decline in summer and fall to 2100, they were uncertain about,

and disagreed about, the species’ potential response to sea-ice decline out to century end.

       Based on the available scientific data before it, FWS concluded that it could not reliably

predict the walruses’ response to climate change beyond 2060. Nor could FWS find it was

likely that the species would decline from its current relatively healthy and non-endangered

state to the point of becoming in danger of extinction in the foreseeable future, as required

for a threatened listing under the ESA. CBD ultimately wants a different prediction as to how

sea-ice decline will affect the walrus population, but FWS’s determination is rational, fully

explained in the record, and entitled to substantial deference by this Court under the applicable

standard of review. Therefore, it should be upheld.

                               STATUTORY BACKGROUND

       Congress enacted the ESA “to provide a means whereby the ecosystems upon which

endangered species and threatened species depend may be conserved, [and] to provide a

program for the conservation of such endangered species and threatened species.” 16 U.S.C.

§ 1531(b). The ESA directs the Secretary1 to determine which species should be listed as

threatened or endangered. Id. § 1533(a)(1). An endangered species is one that is “in danger of

extinction throughout all or a significant portion of its range,” while a threatened species is

“likely to become an endangered species within the foreseeable future throughout all or a

significant portion of its range.” Id. § 1532(20), (6).



1The Secretary of the Interior has jurisdiction over the walrus. The Secretary has delegated his
ESA responsibilities to FWS. See 50 C.F.R. § 402.01(b).

Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  2
         Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 7 of 42
        A species may be listed as an endangered species or threatened species under the ESA

in one of two ways: either on the initiative of the Secretary or as a result of a petition submitted

by an “interested person.” Id. § 1533(b)(3)(A). In response to a petition, the Secretary is first

required to publish an initial finding concluding whether the petition presents substantial

information indicating that the petitioned action may be warranted (known as a “90-day

finding”). Id. If a 90-day finding is positive, the Secretary is required to make a finding within

12 months stating whether the petitioned action is warranted, not warranted, or warranted but

precluded by other pending proposals (known as a “12-month finding”). Id. § 1533(b)(3)(B).

       If the listing of a species is warranted but precluded, the species is designated a

“candidate” for listing, and the Secretary must annually review the petition until he or she

determines that listing is either warranted or not. Id. § 1533(b)(3)(C)(i). If the petitioned action

is warranted, the Secretary must promptly publish in the Federal Register “a general notice

and the complete text of a proposed regulation to implement [the listing]” and provide for a

60-day public comment period. Id. § 1533(b)(3)(B)(ii); 50 C.F.R. § 424.16(c)(2). The Secretary

must make a final listing determination within 12 months (or 18 months if there is “substantial

disagreement regarding the sufficiency or accuracy of the available data”). 16 U.S.C. §

1533(b)(6)(A), (b)(6)(B)(i), (iii). A final listing determination can be either a regulation to

implement the proposed rule or withdrawal of the proposed rule if the Secretary determines

that the species is not endangered or threatened. Id. § 1633(b)(6)(A)(i).

       The ESA directs the Secretary to determine whether a species should be listed because

of one or more of the five listing factors: (A) the present or threatened destruction,

modification, or curtailment of its habitat or range; (B) overutilization for commercial,



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                     3
         Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 8 of 42
recreational, scientific, or educational purposes; (C) disease or predation; (D) the inadequacy

of existing regulatory mechanisms; and (E) other natural or manmade factors affecting its

continued existence. Id. § 1533(a)(1). The determination whether to list a species must be made

“solely on the basis of the best scientific and commercial data available to him after conducting

a review of the status of the species and after taking into account those efforts, if any, being

made by any State or foreign nation . . . to protect such species.” Id. § 1533(b)(1)(A).

                                FACTUAL BACKGROUND

I.     The Pacific Walrus

       The walrus is one of the largest extant pinnipeds (i.e., fin- or flipper-footed marine

mammals) in the world. PW0000402. Adult female walruses can grow to be 9.5 feet long and

weigh more than 2,400 pounds, while adult males can surpass 11 feet and 4,400 pounds. See

id. Walruses of both sexes are easily distinguished from other pinnipeds by their prominent

tusks. Id. Preliminary survey results from a study conducted in 2014 estimate a total population

size of 283,213. PW0000819-20.

       The species’ range extends across the continental shelf waters of the Bering and

Chukchi Seas, with some walruses occasionally moving into the East Siberian and Beaufort

Seas. PW0000819. Walruses are highly mobile, and their distribution can change markedly

from one year to the next depending on annual and seasonal variations in sea-ice cover. Id.

       Walruses generally spend the winter breeding season in the northern Bering Sea, where

they rest on broken pack ice when not foraging for food. Id.; PW0000407. As spring

approaches and the ice in the Bering Sea begins to melt, most walruses migrate north.

PW0000409. However, thousands of adult male walruses as well as some females and juveniles



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  4
         Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 9 of 42
remain in the Bering Sea year round. Id. Although the ice in the Bering Sea melts during the

summer, these walruses use land that is accessible to them (known as coastal haulouts) instead

of pack ice as resting areas. PW0000819.

       The walruses that migrate north generally summer in the Chukchi Sea. PW0000410. In

years when broken sea ice is abundant, walruses are typically found on ice over continental-

shelf waters. Id. If sea-ice conditions are right, some animals go to the Beaufort and Eastern

Siberian Seas. Id. As the ice in the Chukchi Sea recedes during the summer, the walruses move

to nearby coastal haulouts. Id. In late September and October, walruses that summered in the

Chukchi, Beaufort, and Eastern Siberian Seas usually begin migrating south in advance of

developing sea ice. Id.; PW0000819. Soon thereafter, the walruses that summered in the coastal

haulouts in the Bering Sea begin moving north. PW0000410. The two groups of walruses meet

in the northern Bering Sea for the winter breeding season. See id.

II.    The 2011 Finding

       On February 10, 2011, FWS issued a 12-month finding on CBD’s petition to list the

walrus under the ESA. PW0000106-51. In the finding, FWS identified existing stressors to the

walrus and any stressors that could occur in the foreseeable future. See PW0000111-44. FWS

then determined whether any of those stressors, alone or in combination with other stressors,

affected the species to such a degree that it qualified as threatened or endangered pursuant to

the ESA’s five listing factors. Id.; see 16 U.S.C. § 1533(a)(1).

       FWS began its analysis by examining the stressors associated with the loss of sea ice

due to climate change. PW0000112-26. To determine the amount of sea ice that will be lost in

the foreseeable future, FWS primarily relied on the Intergovernmental Panel on Climate



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                5
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 10 of 42
Change (“IPCC”)’s Fourth Assessment Report, which “project[ed] plausible [climate change]

outcomes globally and regionally, including projections of temperature and Arctic sea-ice

conditions through the 21st century,” and the 2010 Douglas report, which applied climate-

change projections to the Bering and Chukchi Seas. PW0000113-15. Applying these scientific

projections to the walrus, FWS determined that sea-ice loss would result in the species being

increasingly dependent on coastal haulouts. PW0000117. FWS concluded that this dependence

would negatively impact walruses in two ways.

       First, “[t]he presence of large numbers of walruses at a coastal haulout over an extended

time period could eventually lead to localized prey depletion.” PW0000118. Walruses could

respond to prey depletion by either seeking out other coastal haulouts that have suitable

foraging areas or foraging further away from their current haulouts, both of which could result

in increased energetic costs and reduced body condition. Id. At the time of the 2011 finding,

the available science suggested that dependence on coastal haulouts could disproportionately

affect females with dependent calves as they cannot travel as far as male walruses to forage for

food. See id.; PW0010557. Second, FWS determined that increased use of coastal haulouts

could lead to a “much greater frequency” of disturbances and trampling events. PW0000120.

       FWS also determined that subsistence harvesting was a stressor that affected walruses.

“[I]f subsistence harvest continues at current levels, as expected, it represents a threat to the

walrus population in the foreseeable future” as harvesting would become unsustainable.

PW0000129-30. FWS found that there were no regulatory mechanisms that adequately

addressed the threats of either sea-ice loss or subsistence harvest. PW0000137.

       FWS examined many other potential stressors to the walrus including the impacts of:



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  6
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 11 of 42
sea-ice loss on breeding and calving; ocean warming; ocean acidification; walruses being used

for recreational, scientific, or educational purposes; United States import and export;

commercial harvest; disease; parasites; predation; contaminants; oil and gas exploration,

development, and production; commercial fishing; shipping; oil spills; and ice breaking.

PW0000116-17; PW0000120-43. FWS determined that none of these stressors were

population level threats to the walrus in 2011 or in the foreseeable future. See id.

       After examining all of the best scientific information available in 2011, including the

estimated population size of 129,000 walruses, FWS concluded that listing the walrus as a

threatened or endangered species was warranted but precluded by higher priority listing

actions. PW0000106; PW0000110-11.

III.   The Species Status Assessment and 2017 Finding

       In May 2017, FWS finalized a Species Status Assessment (“SSA”) for the walrus. The

purpose of an SSA is to “synthesize the best scientific and commercial information available

for assessing the current and future status of [a species]” into a single document. PW0000401.

FWS uses an SSA to inform decisions pertaining to a species, including whether to list a species

as threatened or endangered. See PW0000820.

       The walrus SSA used the best information available in 2017 to examine the same

stressors and potential stressors to walruses FWS identified in the 2011 finding. PW0000424-

507. For example,2 to determine the extent of sea-ice loss, FWS used a range of modeling

projections from the IPCC’s Fifth Assessment Report issued in 2013. PW0000478. One of



2 The new information discussed in this section is not inclusive. FWS examined dozens of
studies prepared after 2011. See generally PW0000392-688.

Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                 7
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 12 of 42
the modeling projections that FWS analyzed was Representative Concentration Pathway

(“RCP”) 8.5. PW0000479. RCP 8.5 is generally considered the business-as-usual model and

reflects the expected outcomes if little to no additional climate-change mitigation takes place.

PW0000549. In that regard, RCP 8.5 is considered the “worst case scenario.” Id. Using these

modeling projections, the SSA identified how many sea-ice-free months there would be in

winter, spring, and summer/fall in the years 2030, 2045, 2060, and 2100. PW000480.

       The SSA also examined new information addressing the effects to the species as they

increasingly rely on coastal haulouts. Regarding prey depletion, a 2012 study by Jay et al. found

that 45 of 51 foraging trips by tagged walruses (mostly females) in the Chukchi Sea averaged

33 kilometers round trip and lasted 2.2 days. PW0000621. The relatively short distance that

most walruses traveled for foraging suggests that prey near costal haulouts may be more

abundant than previous surveys estimated. The Native Alaskan residents of the northeastern

Chukchi Sea have confirmed that walrus prey is abundant in that area. PW0000407.

       The study by Jay et al. also found that 6 of the 51 foraging trips made by female walruses

averaged 611 kilometers round trip and 14.2 days. PW0000621. These walruses were traveling

to the Hanna Shoal region, a prey hotspot. Id. Although FWS had believed in 2011 that male

walruses traveled longer distances than females for foraging because of their physiology, this

study demonstrated that female walruses are also capable of traveling great distances if they so

choose. See PW000621; PW0000118.

       Additionally, new information demonstrated “that management programs in the U.S.

and Russia have been effective at reducing disturbances and haulout related mortalities in

recent years.” PW0000437. Therefore, disturbance and trampling events were likely to have a



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  8
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 13 of 42
smaller impact on the population than what was previously found in 2011. See id.

       And, even though the agency had predicted in its 2011 finding that harvest levels would

“continue at levels similar to current ones” and would become unsustainable in the future,

FWS found in 2017 that the annual subsistence harvest is at “historically low levels and is

unlikely a significant abundance stressor at the present time.” PW0000127; PW0000400;

PW0000439-40. In 2014, only 2,723 walruses were harvested in the United States and Russia

as compared to 4,927 walruses in 2010. PW0000439-40.

       The SSA ultimately “found that environmental changes over the last several years such

as sea ice loss and associated stressors are impacting [] walruses, but that other stressors that

were identified in 2011 have declined in magnitude.” PW0000399. The SSA also concluded

that “walruses are adapted to living in a dynamic environment and have demonstrated the

ability to adjust their distribution and habitat use patterns in response to recent shifting

patterns of ice,” although “the ability of the [] walrus population to adapt to or cope with

increasing stress in the future is uncertain.” PW0000400.

       After reviewing the SSA, FWS’s four-member listing decision team concluded that the

walrus did not meet the definition of either a threatened or endangered species and therefore

did not warrant listing pursuant to the ESA. PW0000819-21 (2017 12-month finding);

PW000387-91 (memo to the record further explaining decision to not list the species).

However, the Marine Mammal Protection Act continues to provide significant protections for

walruses including: (1) prohibiting the taking of walruses, with certain limited exceptions; (2)

allowing the Secretary of the Interior to prescribe regulations on subsistence harvest if the

walrus stock is depleted; and (3) requiring FWS to annually analyze the status of the walrus



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  9
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 14 of 42
and, if appropriate, revise its Stock Assessment Report. 16 U.S.C. §§ 1371, 1386.

                                 STANDARD OF REVIEW

       Judicial review of FWS’s decision is governed by the Administrative Procedure Act

(“APA”), 5 U.S.C. § 706. The APA provides that a court may set aside final agency action only

if it is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.”

5 U.S.C. § 706(2)(A). CBD must satisfy a “high threshold” to establish that agency action is

unlawful under the arbitrary and capricious standard of review. River Runners for Wilderness v.

Martin, 593 F.3d 1064, 1067 (9th Cir. 2010) (per curiam). Judicial review under this standard

is “highly deferential, presuming the agency action to be valid and affirming the agency action

if a reasonable basis exists for its decision.” Ranchers Cattlemen Action Legal Fund United

Stockgrowers of Am. v. U.S. Dep’t of Agric., 499 F.3d 1108, 1115 (9th Cir. 2007) (citation and

quotations omitted). The Court must be at its “most deferential” when “the agency is making

predictions, within its area of special expertise, at the frontiers of science.” Lands Council v.

McNair, 537 F.3d 981, 993 (9th Cir. 2008) (en banc) (citation and quotation omitted). Moreover,

FWS’s decision “need only be reasonable, not the best or most reasonable, decision.” River

Runners, 593 F.3d at 1070 (citation omitted).

                                        ARGUMENT
I.     The Record Demonstrates that FWS Based the 2017 Finding on New
       Scientific Evidence Developed After the 2011 Finding.
       CBD’s assertion that FWS abruptly “reversed course” from the 2011 finding without

acknowledging that it was changing its position or explaining why the science in the 2011

finding was no longer valid, Memorandum in Support of Plaintiff’s Motion for Summary

Judgment (ECF 36) (“CBD’s Brief”) at 12-13, is incorrect. As a preliminary matter, the 2011



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  10
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 15 of 42
finding was not a final listing decision, and it therefore could not have been “reversed” in

2017. Rather, the 2011 warranted-but-precluded finding is properly viewed as a step in an

evolving deliberative process that culminated in FWS’s final decision in 2017 that listing the

species was not warranted. Indeed, the ESA expressly states that a warranted-but-precluded

finding “shall be treated as a petition that is resubmitted to the Secretary.” 16 U.S.C. §

1533(b)(3)(C)(i); see also id. § 1533 (b)(6)(A). FWS then has a duty to reconsider the available

information anew and “make a finding as to whether the petition” warrants listing. Id. §

1533(b)(3)(A).

       Even if FWS had made a finding in 2011 that the species warranted listing and was not

precluded by other listing priorities, that finding is still not a final listing determination. The

ESA requires additional steps before reaching a final listing determination, such as publishing

a proposed listing rule and providing for public comment. 16 U.S.C. § 1533(b)(3)(B)(ii),

(5)(A)(i). The final listing determination only occurs after FWS has taken the necessary steps

in the rulemaking process, and it takes the form of either (1) publication of the final rule; or

(2) withdrawal of the proposed rule because FWS determines that the species is not

endangered or threatened. Id. § 1533(b)(6)(B)(ii). For these reasons, CBD’s reliance on the

Federal Communications Commission v. Fox Television Stations, 556 U.S. 502 (2009), line of cases is

misplaced. CBD’s Brief at 10-12. Those cases apply only when an agency changes its official

policy or departs from a final regulation. See Sierra Club v. Bureau of Land Mgmt., 786 F.3d 1219,

1226 (9th Cir. 2015). Here, FWS has not reversed a final policy or regulation. Rather, FWS




Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                   11
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 16 of 42
completed the next step in the listing process.3

       Moreover, even if the Court were to apply the inapt test espoused in Fox Television, it is

apparent that FWS’s decision-making process and 2017 finding complies with the APA. See

Fox Television, 556 U.S. at 515-16 (outlining the four-part test). First, FWS displayed awareness

that it was changing position. The 2017 finding acknowledges that FWS originally made a

warranted-but-precluded finding in 2011 and that it was now making a finding “that listing the

[] walrus as an endangered or threatened species under the Act is not warranted at this time.”

PW0000819; PW0000821. This makes the 2017 finding markedly different from the decision

at issue in Friends of Alaska National Wildlife Refuges v. Bernhardt, No. 3:18-cv-000029-SLG, 2019

WL 1437596 (D. Alaska Mar. 29, 2019). In that case, the Secretary of Interior issued a decision

that did “not address or acknowledge [an earlier decision] and its contrary findings.” Id. at * 8.

This Court held that the “omission suggests that the Secretary did not . . . display awareness

that he was changing position.” Id. (quotations and alterations omitted).

       Second, the 2017 finding demonstrates that a different finding is permissible under the

ESA. As FWS explained in its finding, it must determine whether a “petitioned action is: (1)

[n]ot warranted; (2) warranted; or (3) warranted but precluded” in accordance with 16 U.S.C.

§ 1533(b)(3)(B). PW0000795. To determine whether listing a species is warranted, FWS

analyzes whether the species meets either the definition of an endangered or threatened species



3 Although the Ninth Circuit has applied the test from Fox Television for when “an agency
changes a policy based on factual findings that contradict those on which the prior policy was
based” to a 12-month finding, the Court was not presented with Defendants’ statutory
arguments. See CBD v. Zinke, 900 F.3d 1053, 1067-68 (9th Cir. 2018); Federal Defendants-
Appellees’ Answering Brief for CBD v. Zinke, 900 F.3d 1053. Therefore, the Ninth Circuit has
not ruled on this particular issue.

Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  12
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 17 of 42
using the best available science. 16 U.S.C. § 1533(a)(1), (b). Here, FWS made a decision that

listing the walrus is not warranted—one of the three options prescribed in the ESA—based

on “the best available information.” PW0000819-21.

       Third, FWS believes that the 2017 finding is “better” than the 2011 one because it

utilized the most up-to-date scientific and commercial information. Indeed, the Service was

required to base its decision on the “best scientific and commercial data available” at the time

of the listing decision, and to change its determination if newer and better data led to a changed

outcome. See 16 U.S.C. § 1533(b)(1)(A). And, when an agency adopts a new policy, courts

“assume” it is because the agency believes the new policy is better. Organized Village of Kake v.

U.S. Dep’t of Agric., 794 F.3d 956, 967 (9th Cir. 2015).

       Finally, FWS has provided “good reasons” for its not-warranted finding and included

a “reasoned explanation [] for disregarding facts and circumstances that underlay or were

engendered by the prior policy.” Fox Television, 555 U.S. at 516. Namely, that more recent

scientific information had invalidated many of the assumptions that FWS had made in its 2011

finding about stressors that it had thought were “threats” to the species.

       As explained above, the SSA (which was incorporated into the 2017 finding by

reference and contains “detailed discussion of the basis for th[e] finding”), examined the very

stressors that led FWS to conclude that the species warranted listing in 2011: dependence on

coastal haulouts and localized prey depletion, increased energetic costs to obtain prey,

disturbance and trampling at haulouts, and subsistence harvest. See supra Factual Background

Sections II-III; PW0000391; PW0000821. However, the SSA and 2017 finding incorporated

information that became available after FWS issued the 2011 finding. See id.; see generally



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  13
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 18 of 42
PW0000392-688. Recent information on each of these stressors suggested that prey was not

depleted near coastal haulouts, female walruses could travel greater distances to forage for

prey, disturbance and trampling events had declined, and subsistence harvest levels had not

remained static as anticipated, but rather declined. See supra Factual Background Section III.

This information, and the potential for walruses to adapt to the loss of sea ice, led FWS to

determine “that environmental changes over the last several years such as sea ice loss and

associated stressors are impacting [] walruses, but that other stressors that were identified in

2011 have declined in magnitude.” PW000399; see also PW0000400 (“While declining sea ice

habitat is likely to negatively affect the [] walrus population, other stressors that are likely to

have a population-level effect have diminished since the original 2011 finding.”).

       FWS’s decision to utilize the most current information in its listing determination is a

“reasoned explanation” for re-evaluating the outdated assumptions it made in its 2011 finding

and reaching a different conclusion. Consequently, if FWS’s 2017 finding must meet the Fox

Television test, it is lawful agency action under the APA and should be upheld.

II.    FWS’s Determination that the Foreseeable Future is 2060 is Reasonable and
       Supported by the Record.

       CBD argues that FWS should have identified 2100 as the foreseeable future because

the scientific community is confident regarding the data out to 2100 on the lone significant

threat to the species—loss of sea ice. CBD’s Brief at 16. However, the ESA does not simply

ask how long an identified threat is foreseeable; rather, under the ESA, Congress requires FWS

to determine whether the species is “likely to become an endangered species within the

foreseeable future throughout all or a significant portion of its range,” 16 U.S.C. § 1532(20)

(emphasis added). See PW0000796 (FWS “must look beyond the mere exposure of the species


Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                   14
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 19 of 42
to the stressor to determine whether the species responds to the stressor in a way that causes

actual [negative] impacts to the species.”). In other words, FWS must predict with some degree

of confidence the status of the species within the “foreseeable future.”

        Here, FWS reasonably determined, based on the SSA Science Team’s assessment of

the best available science, that it could predict the species’ response to sea-ice loss with

confidence only to 2060, not 2100. FWS’s foreseeability analysis was “responsive to new,

reliable research while accounting for species-, threat-, and habitat-specific factors,” an

approach that is “consistent with the ESA’s mandate” and Ninth Circuit case law. Alaska Oil

& Gas Ass’n (“AOGA”) v. Pritzker, 840 F.3d 671, 682 (9th Cir. 2016).

        A.      FWS Reasonably Defined the Foreseeable Future Based on the Best
                Available Science on the Walruses’ Response to the Loss of Sea Ice.
        CBD’s primary argument is that the foreseeable future should be based solely on the

foreseeability of the threat without any consideration of what the best available science says

about the walruses’ response to the threat. CBD’s Brief at 17. This approach is inconsistent

with the plain language of the ESA, which requires FWS to assess the foreseeability of the

species’ status not just the foreseeability of the threat.

        “Neither the ESA nor the applicable regulations define the term ‘foreseeable future.’

As such, the statute is ambiguous and the court must defer to FWS’s interpretation unless the

interpretation is unreasonable.” Western Watersheds Project v. Ashe, 948 F. Supp. 2d 1166, 1177

(D. Idaho 2013). In 2009, the Department of the Interior issued guidance to FWS on

interpreting the term “foreseeable future,” which recommends that FWS determine the

foreseeable future timeframe on a case-by-case basis using its expert judgment. Office of the

Solicitor of the U.S. Dep’t of the Interior, Memorandum on the Meaning of “Foreseeable Future” in


Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                 15
         Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 20 of 42
Section 3(20) of the Endangered Species Act, No. M-37021 (Jan. 16, 2009) (“M-Opinion”). As the

Ninth Circuit explained, the M-Opinion provides that the “‘foreseeable future’ must be

supported by reliable data regarding ‘threats to the species, how the species is affected by those threats,

and how the relevant threats operate over time.’” AOGA, 840 F.3d at 682 (emphasis added).

In other words, contrary to CBD’s arguments, there are two components of the foreseeable-

future analysis: (1) the foreseeability of the threat; and (2) the foreseeability of the response of

the species to the threat. See M-Opinion at 10. The time parameters for these two components

are not always the same, as is the case here. See PW0000476 (Science Team noting that

“[s]tressors acting on a species and the species response to those stressors are not, in general,

equally predictable.”).

        As the 2017 finding explains, FWS considered how far into the future it could reliably

predict the extent to which threats might affect the species’ status, “recognizing that its ability

to make reliable predictions into the future is limited by the variable quantity and quality of

the available data about impacts to the [] walrus and the response of the [] walrus to those

impacts.” PW0000820. FWS does not dispute that the best available science on sea-ice loss

allows FWS to foresee the threat out to 2100. Thus, the Science Team and FWS considered

data on sea-ice loss at various time frames, including 2100. See PW0000821 (“[W]hile we

included projections out to 2100 in our analysis, we considered 2060 as the foreseeable future

timeframe for this analysis.”). However, the Science Team determined that, based on the best

available science, described in Subsection B below, it lacked confidence in the assessment of

the species’ response to the threat beyond 2060. See PW0000820 (“While we have high

certainty that sea-ice availability will decline as a result of climate change, we have less certainty,



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                           16
         Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 21 of 42
particularly further into the future, about the magnitude of effect that climate change will have

on the full suite of environmental conditions (e.g., benthic productivity) or how the species will

respond to those changes.”).

       Absent from CBD’s foreseeable-future argument is any mention of, let alone challenge

to, the assessment of the best available science on the foreseeability of the walruses’ response

to sea-ice loss. FWS’s determination that the foreseeable future is 2060 is reasonable, based

on the best available science as reviewed by the Science Team in the SSA report, and is entitled

to deference. See Trout Unlimited v. Lohn, 559 F.3d 946, 959 (9th Cir. 2009).

       B.      FWS’s Species-Specific Assessment of the Foreseeable Future is
               Reasonable and Based on the Latest Data on the Walruses’ Response to
               the Loss of Sea Ice.
       Based on the Science Team’s assessment of the best available science, FWS determined

that the foreseeable future timeframe for the walrus is 2060. PW0000820. The SSA report

shows that the Science Team considered data regarding the sea-ice loss at different time

intervals including 2015, 2030, 2045, 2060 and 2100. PW0000476. All timeframes except 2100

were based on the walruses’ 15-year generation length. Id.; see also M-Opinion at 15 (noting

that it is appropriate to use generation length data in combination with other relevant

information concerning population status, trends, and threats when identifying the foreseeable

future). However, when the Science Team had to make predictions regarding the walruses’

response to sea-ice loss, the experts determined that, due to data that became available after

the 2011 finding on walrus behavior and the historically low levels of subsistence harvest—

the only other stressor identified as a threat in the 2011 finding—they were no longer

confident about how the species would respond to sea-ice loss as far out as 2100. See



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  17
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 22 of 42
PW0000399-400.

       CBD argues that, because the National Marine Fisheries (“NMFS”) and FWS

determined in other listing rules involving sea ice-dependent species that the foreseeable future

is 2100, FWS must conclude that the foreseeable future for the walrus is 2100. CBD’s Brief at

18. CBD relies on the listing decisions for the bearded seal and ringed seal as well as the 2011

warranted finding for the walrus that is based on now-outdated information. Id. at 18-19.

However, NMFS’s and FWS’s prior decisions are not binding precedent on the agency. In

fact, ignoring species-specific information and newly available science would be contrary to

both the plain language of the ESA and Ninth Circuit precedent. See 16 U.S.C. § 1533(b)(1)(A);

AOGA, 840 F.3d at 681 (9th Cir. 2016) (The agency “may determine the timeframe for its

‘foreseeable future’ analysis based upon the best data available for a particular species and its

habitat.”); In re Polar Bear Litig., 709 F.3d at 10-11, 15-16 (allowing NMFS to determine the

timeline for “foreseeable future” threats of extinction based on the specific species, habitat,

and best available science); CBD v. Lubchenco, 758 F. Supp. 2d 945, 967 (N.D. Cal. 2010) (noting

that “the length of time that constitutes the ‘foreseeable future’ for listing purposes may vary

depending on the species and the threats it faces”); see also AOGA v. Pritzker, No. 14-cv-0029,

ECF 63 at 11-12 (Defendant-Intervenor CBD stating that “courts have made perfectly clear

that ‘the definition of foreseeable future is to be made on a species-by-species basis and

through an analysis of the time frames applicable to the particular species at issue’”).

       Moreover, CBD ignores the newly available information mentioned in the 2017 finding

and discussed in detail in the SSA that demonstrates that the walrus may be more able to adapt

to a loss of sea ice than FWS previously believed, thus calling into question previous



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                 18
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 23 of 42
assumptions about the foreseeability of the species’ response to sea-ice loss. See PW0000820.

(“[W]hile it is likely that the increased use of land will have some negative effects on the

population, the magnitude of effect is uncertain given the demonstrated ability of [] walruses

to change their behavior or adapt to greater use of land.”). Since the 2011 finding, studies have

shown that the “spring migration occurs earlier in the year and females and young have shifted

their summer distribution northward. . . . In September, females and young now utilize coastal

haulouts more often in the Chukchi Sea and fall migration occurs later in the year.”

PW0000421 (citing studies from 2012 and 2016). The Science Team also noted that

“[c]onsistent summer/fall use of coastal haulouts by females and juveniles has only occurred

since 2007 in the U.S. and the long-term consequences of this behavior are unknown.

However, female and juvenile Atlantic walruses appear to have successfully used coastal

haulouts over the last several years in Svalbard, Norway.” Id. The SSA report also notes that,

while in the past disturbance events at coastal haulouts had resulted in thousands of walrus

mortalities, data from 2016 showed a decline in such mortalities “likely due to management

actions” that have been taken more recently. PW0000422; see also PW0000436-437. As the

2017 finding explained, “[t]hese observations mirror those of Alaskan Native hunters, who

assert that the population is large and stable, that [] walruses are intelligent, adaptable, and able

to make the necessary adjustments needed to persist.” PW0000470; PW0000820.

       Thus, in a relatively short period of time, walruses have adapted some behaviors to the

changing sea-ice conditions. The 2017 finding also explains that “few malnourished or

diseased animals are observed, and reproduction is higher than in the 1970s-1980s, when the

population was thought to have reached its carrying capacity and subsequently declined.



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                     19
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 24 of 42
Consequently, the current prey base of [] walruses appears adequate to meet the energetic and

physiological demands of the population. Survival rates are higher than in the 1970s-1980s,

and harvest levels have also decreased.” PW0000820. In contrast, no such data was available

on the bearded or ringed seals at the time NMFS prepared the warranted findings or on the

walrus when FWS prepared the 2011 finding. Because there was different data available to

FWS when it prepared the 2017 finding than what was available for the findings on which

CBD relies, it is unsurprising that FWS came to a different, but nonetheless rational,

conclusion regarding the foreseeability of the walruses’ response to the threat.

       C.     Relying on the Science Team’s Expert Assessment of the Best Available
              Science, FWS Reasonably Concluded that Predictions Regarding the
              Walruses’ Response to Sea-Ice Loss are Reliable only until 2060.
       Underlying CBD’s foreseeable-future arguments is its position that the ESA requires

FWS to interpret any scientific uncertainty in favor of listing a species. CBD’s Brief at 20-24.

To the contrary, to list a species as a “threatened species,” Congress requires FWS to

determine that the species is “likely to become an endangered species within the foreseeable

future.” 16 U.S.C. § 1532(20) (emphasis added). FWS interprets the term “likely” to have its

common meaning (i.e., more likely than not). See In re Polar Bear, 709 F.3d 1, 14-25 (D.C. Cir.

2013); see also AOGA, 840 F.3d at 684 (noting that “likely” means that “an event, fact, or

outcome is probable”). Any assessment of a species’ response to a threat in the future will

necessarily involve some scientific uncertainty. If scientific uncertainty were enough to require

ESA listing, every species facing any sort of threat in the future would have to be listed as a

“threatened” species. Instead, Congress left it to FWS to use its expert judgment to determine

whether it is more likely than not that the species will become an endangered species based



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                 20
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 25 of 42
on an assessment of the foreseeability of the species’ response to particular threats.

       As discussed above, the SSA and 2017 finding describe the newly available information,

which led the Science Team to conclude that it could not make reliable predictions regarding

the species’ response beyond 2060. As the Science Team explained:

   Observations of [] walrus’s responses to the effects of climate change from 2007 (the
   first summer/fall that ice receded beyond the continental shelf) to the present are likely
   the most realistic information when evaluating the future. However, even these
   observed responses have changed as [] walruses have adapted their behaviors (e.g.,
   migration patterns, coastal haulout locations, and feeding patterns within that period
   which is less than one generation). In addition, it is likely that further changes in []
   walrus behaviors will occur as they refine responses, as stressors intensify, or new
   stressors emerge.

PW0000476. Given the dynamics of the species and its evolving response to sea-ice loss, the

Science Team determined that it was not scientifically sound to predict the species’ response

to the threat beyond three generations, or 2060. See id. (discussing “Time Frame”).

       Ignoring the Science Team’s assessment of the new data, CBD cites two inapposite

cases to argue that FWS cannot consider scientific uncertainty to come to a not-warranted

finding. CBD’s Brief at 21-23. Although both cases refer to some form of “scientific

uncertainty,” neither involves a species that has shown some ability to adapt in a way that

could potentially lessen the effects of the identified threat on the species. In the case of the

Arctic grayling, the Ninth Circuit determined that FWS had failed to make any predictions

regarding the effects of climate change when considering the effects of low stream flows and

high water temperatures because of uncertainty. CBD v. Zinke, 900 F.3d 1053, 1072 (9th Cir.

2018). In contrast, here FWS and the Science Team provided detailed projections regarding

the species’ response to the effects of climate change—namely, sea-ice loss—on the walrus

over a timeframe of three generations. The team of experts merely determined that it could


Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                   21
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 26 of 42
not extend those projections out as far as CBD would like. In the case of the Pacific fisher,

FWS had information that showed that one of the threats—mortality due to rodenticide

poisoning—was worse than previously thought. CBD v. FWS, 342 F. Supp. 3d 968, 974 (N.D.

Cal. 2018). In fact, the study observed a “notable increase in toxicosis, meaning direct death

by poisoning of Pacific fishers.” Id. Nevertheless, the district court concluded that FWS had

dismissed the data because the agency was uncertain as to the level of toxicant exposure at

which fishers may experience adverse impacts. In contrast, here the sea-ice conditions have

worsened since 2011, but in this short time the species has already modified behavior to adjust

to sea-ice loss while at the same time reductions in subsistence harvest have occurred to such

an extent that subsistence activities are no longer considered a significant threat. In sum,

beyond mention of “scientific uncertainty,” the cases cited by CBD have little in common

with the facts of this case and should be dismissed.

       CBD also incorrectly argues that, because FWS and the Science Team concluded that

the best available science did not allow for reliable predictions beyond 2060, they must not

have relied on the best available science. CBD’s Brief at 21. Contrary to CBD’s assertions,

FWS did not conclude that listing was not warranted because more studies are needed on the

species’ response to sea-ice loss. Id. Instead, FWS concluded that the walrus has demonstrated

in a very short period of time an ability to adapt to some degree to the changing sea-ice

conditions. This potential ability to adapt to new conditions calls into question the

presumptions made by FWS in the 2011 finding. FWS candidly stated that these adaptive

behaviors may or may not be enough to maintain the walruses’ current status. See PW0000820.

However, the reduction in subsistence harvesting combined with the newly discovered



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                               22
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 27 of 42
adaptive behaviors resulted in the Science Team and FWS’s rational conclusion that

predictions regarding this adaptive species’ response to an evolving threat could not reasonably

be made beyond three generations or 2060. See id. The SSA and finding reflect a rational

assessment of complex scientific data that is entitled to deference. See AOGA, 840 F.3d at 679.

III.   CBD’s Remaining Arguments Mischaracterize the Basis for the 2017 Finding
       and Lack Support in the Record and Law.

       The remainder of CBD’s brief argues mainly that the 2017 finding relies on two

“unfounded conclusions”: (1) that the “walrus could adapt” to projected sea-ice change and

(2) that the size of the walrus population currently appears to be approaching stability. CBD’s

Brief at 25-29, 31. These arguments mischaracterize the 2017 finding, particularly as to FWS’s

determination that the walrus did not qualify as a threatened species within the meaning of the

ESA. And contrary to CBD’s related arguments, FWS did not err in depicting and examining

projected changes in sea-ice and land-based habitat, arbitrarily ignore the purported threat of

coastal erosion, or unlawfully treat “uncertain” scientific information inconsistently.

       A.     FWS Reasonably Found It Could Not Make Reliable Predictions About
              Walrus Behavior Beyond 2060.
       Contrary to CBD’s argument that FWS found or assumed that “walruses could adapt,”

CBD’s Brief at 26, as explained in detail above, FWS in fact determined that it could not make

reliable predictions regarding how walrus behavior might change in response to sea-ice change

beyond 2060. Based on that determination, FWS could not conclude that the walrus

population likely would decline from its current, healthy and non-endangered state to the point

of becoming in danger of extinction in the foreseeable future, as the ESA requires for listing

a threatened species. PW0000820-21. These findings are supported by the record and rational.



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                23
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 28 of 42
       First, as noted above, FWS found that the walrus population appeared to be healthy

with “few malnourished or diseased animals,” had a sufficient prey base “adequate to meet

[its] energetic and physiological demands,” and was “not being negatively impacted in a

significant way at this time” by climate change and other stressors. PW0000821; see also

PW0000399, PW0000418, PW0000465-66 (“[i]ndices of population status ([the ratios between

calves and cows], [differences in tusk size], and bone cortisol levels) suggest the population is

demographically and physiologically resilient to the current levels of sea ice loss”). After a

decline in the 1980s when the population likely exceeded the capacity of the environment,

FWS found that population appears to have stabilized in “the current time period.”

PW0000399. In other words, the walrus was not currently in danger of extinction despite

several decades of sea-ice loss, and CBD makes no claim that it is.

       As to whether the walrus was likely to decline from its current state to become in danger

of extinction in the foreseeable future, i.e., a threatened species, FWS found that “while the []

walrus will experience a future reduction in availability of sea ice, resulting in reduced resiliency

and redundancy, we are unable to reliably predict the magnitude of the effect and the

behavioral response of the [] walrus to this change.” PW0000821. FWS explained that while

the walrus prefers sea ice, it is not ice dependent and uses land habitat, including as a base

from which to forage. PW0000820. FWS also noted that under all climate-change scenarios

analyzed, the species would have sufficient sea ice for breeding and birthing through the

foreseeable future of 2060. Id. Although some population-level impacts were expected in the

future as the species’ preferred sea-ice habitat declined, FWS did not have “reliable

information showing that the magnitude of this change could be sufficient to put the



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                     24
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 29 of 42
subspecies in danger of extinction in the foreseeable future,” let alone that this outcome was

likely, as required for a threatened listing. PW0000821; PW0000400.

       As CBD alludes to, FWS did cite evidence of the walruses’ adaptability to climate

change, but only as support for FWS’s finding that it could not reliably predict how well the

species would adapt to the poorer summer sea-ice conditions projected out to century end and

thus whether a large enough population decline was likely to occur that put the species in

danger of extinction. PW0000820 (“while it is likely that the increased use of land habitat will

have some negative effects on the population, the magnitude of effect is uncertain given the

demonstrated ability of [] walruses to change their behavior or adapt to greater use of land”);

PW0000400 (“increasing abundance stressors will negatively affect the population,” but given

walruses’ ability to “adjust their distribution and habitat use patterns in response to recent

shifting patterns of sea ice,” “the magnitude of the decline is unknown”); PW0000388. As

discussed above, the scientific evidence indicates that the walrus is an intelligent and adaptable

species that has “recently altered [its] behavior in response to sea ice dynamics” and increased

its use of coastal, land-based haulouts in response to climate change. PW0000420-22; see also

PW0000465; PW0000388. It was therefore entirely rational for FWS to find that it could not

reliably predict whether the walrus would be so unadaptable that it was likely to become in

danger of extinction within the foreseeable future.

       But adaptability is not all that FWS relied upon. FWS asked the Science Team about

the likelihood of various levels of future stressors on the walrus for time periods out to century

end, which were then aggregated using a Bayesian Belief Network (“BBN”) model.

PW0000544. This exercise revealed major differences of opinion and substantial uncertainty



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  25
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 30 of 42
among the Team regarding the likely impacts of summer sea-ice loss on the walrus beyond

2060. See, e.g., PW0000575-78 (noting the lack of confidence in predictions beyond 2060 and

the differences among the experts’ views regarding the likelihood and intensity of future

stressors beyond 2060); PW0000570 (noting the divergent expert views on future population

change and stating that “[t]he ability of the [] walrus population to adapt to or cope with

increasing stressor levels in the future is a topic of great uncertainty”); PW0000388. Based on

this uncertainty among experts, FWS reasonably found that it could not reliably predict that

the walrus was “likely” to decline to the point of being a “threatened” species.

       While wrongly accusing FWS of assuming that the walrus will adapt, in truth it is CBD

that assumes that the walrus “will not be able to adapt” to future sea-ice loss. CBD’s Brief at

2, 26. CBD speculates that increased use of land-based haulouts will increase trampling

mortality and that walruses will not distribute to a larger number of coastal haulouts as sea-ice

declines. Id. at 26-28. But as the SSA notes, there was substantial disagreement among walrus

experts on the Science Team on this issue. See PW000576 (“walruses may or may not be able

to adapt to increased walrus density and crowding at haul-out sites and distribute themselves

more evenly across a larger number of sites, thereby reducing the risk of trampling and

disease”). CBD also ignores that improved human management of coastal haulouts has

resulted in reduced mortalities at land-based haulouts. PW0000437.

       For each potential stressor on the walrus, CBD asks FWS to assume the worst,

notwithstanding contrary evidence and the substantial uncertainty surrounding these issues.

CBD cites the 2011 finding for the proposition that increased use of coastal haulouts farther

from prey “will lead” to increased energetic costs affecting reproduction and causing a



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                 26
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 31 of 42
population decline. CBD’s Brief at 27. But a 2012 study shows that female walruses can and

do travel significant distances to forage over multi-day trips, including over 200 km one way

from land-based haulouts. PW0000621; PW0019012. In addition, the average round-trip

foraging distance of 33 km from land-based haulouts found by this study indicated that prey

is more abundant near land-based habitat than previously thought, a point also made by Point

Lay villagers. PW0019012; PW0000407. This new data on walrus foraging reasonably gave

FWS pause and prevented it from assuming that land-based habitat would be insufficient for

foraging in summer and fall as the ice-free season increased.

       With respect to reproduction, CBD argues that “walruses have never been observed

breeding from coastal haulouts or giving birth in the water or on land.” CBD’s Brief at 26. But

the Science Team was not willing to speculate that land-based breeding and birthing could not

occur under ice-free conditions. “Because walruses actually breed in the water adjacent to areas

where they’ve congregated on ice, the [Science Team] agreed that likelihood is low that the

environment, under ice-free conditions, would be inadequate to support breeding needs.”

PW0000561. But at a minimum, given the current lack of ice-free conditions during the

breeding season, there is “a high degree of uncertainty about to what degree walrus require,

prefer, or use ice because it exists, for breeding.” PW0000599. In addition, “[a]lthough birthing

habitat in spring will be more limited (-13% by 2060 and -36% by 2100), most birthing events

occur early enough in the spring (May) to avoid ice-free conditions or inadequate levels of sea

ice availability.” PW0000639. The dominant view among the Team was that a decline in the

birthing environment would occur, but again given the “lack of data” on this issue, the BBN

exercise “did not assume a threshold or tipping point beyond which a reduction in sea ice



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                 27
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 32 of 42
would become potentially catastrophic for walruses.” PW0000577.4

       In sum, FWS fully analyzed potential impacts of sea-ice loss on the walrus out to 2100,

but the Science Team “expressed low confidence” in the estimates of stressors out to that

timeframe because of a “collective uncertainty about the validity of the assumptions” regarding

the response of walruses to sea-ice conditions at century end. PW0000578. CBD argues that

“FWS ‘must explain why uncertainty justifies its conclusion.” CBD’s Brief at 29 (citations

omitted). FWS did that here, explaining that very substantial uncertainty existed regarding how

the species would respond to sea-ice change beyond 2060. FWS rationally found that such a

high level of uncertainty prevented it from reliably predicting whether the walrus was likely to

experience a decline sufficient to become in danger of extinction in the foreseeable future.

       B.      FWS Did Not Improperly Rely on “Inconclusive” Current Population
               Size or Trend Data.
       In another mischaracterization of the 2017 finding, CBD argues that FWS relied on

inconclusive evidence of the walruses’ population trend to not list the species as endangered

or threatened. CBD’s Brief at 31-33. CBD posits that certain models indicate that it is “equally

plausible” that the walrus population is still in decline, and that “[i]f the science on population

size and trends is undeveloped and unclear, the [FWS] cannot reasonably infer that the absence

of evidence of population decline equates to evidence of persistence.” Id. at 31-32. But FWS




4 Contrary to CBD’s argument, CBD’s Brief at 28, n.5, FWS did not “ignore” Ray et al. 2016
and cited it at multiple locations in the SSA. PW0000421, PW0000465, PW0000536. And while
FWS fully acknowledged the paper’s conclusion that increased fragmentation of sea ice could
increase “dispersal mortality,” FWS noted that such dispersal also would likely increase
redundancy of breeding walruses, given that FWS assesses redundancy, i.e., the ability of a
species to withstand catastrophic events at particular locations, “based on the spatial extent of
the population in different seasons.” PW0000421, PW0000465.

Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                   28
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 33 of 42
did not rely on the modelled population estimates or trend to infer that the walrus population

would not decline or would persist into the future, as CBD argues.

       First, FWS acknowledged that current population estimates had “low precision” and

“should be interpreted with extreme caution.” PW0000820. Unsurprisingly on these facts,

there is no reference to any of the modelled population estimates in the portions of the 2017

finding analyzing whether the walrus qualified as an endangered or threatened species.

PW0000820-31. In the 2017 finding, FWS did appropriately cite other, indirect evidence of

current population size and status in assessing whether the species was currently in danger of

extinction, i.e., endangered. PW0000820 (discussing the apparent current resiliency of the

population “to cope with the changing environments of the last decade,” noting the current

observations of Alaska Native hunters that the population appears “large and stable,” and

finding that the population does not appear to be “negatively impacted in a significant way at

this time”); see also PW000417-420 (summarizing the various indicia indicating stabilizing or

improving population health since the 2000s).

       But more importantly, given the lack of any claim by CBD that the walrus is currently

endangered, once the 2017 finding turns to the much bigger and more forward-looking

question of whether the species is likely to become in danger of extinction in the foreseeable

future, i.e., a threatened species, there is no reliance by FWS on past or current population

estimates or trends to find that the population will remain stable or “persist” as CBD claims.

PW0000820-21 (starting with the first full paragraph of second column). In fact, in analyzing

the threatened question, FWS found that some negative impacts and population decline

(reduced redundancy and resiliency) were expected with the walruses’ increased use of land



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                              29
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 34 of 42
habitat; however, “the magnitude of the effect is uncertain” such that FWS could not reliably

predict a future decline to the point of the walrus becoming in danger of extinction. Id.; see also

PW0000390 (acknowledging that future sea-ice loss would have negative consequence for

survival and recruitment logically including “a reduction in the overall population size”). In

short, CBD is simply wrong that FWS relied upon the estimates of recent population size and

trends as “evidence of persistence.” But to the extent that FWS considered the recent

population estimates, doing so was lawful. Under the ESA’s best-available-science standard,

FWS may consider and rely on “inconclusive” data. Defenders of Wildlife v. Babbitt, 958 F. Supp.

670, 680 (D.D.C. 1997) (best available science standard does not require “conclusive

evidence,” only that agency use best science available and not ignore contrary evidence). 5

       In addition, CBD’s argument greatly overstates the findings of Taylor et al., 2017

regarding population estimates. Its authors state that “[t]hese models suggest that the

population [had declined], but that the rate of decline began moderating in the 1990s and that

the population growth rate either continued to increase from 1999 to 2015 . . . or stabilize at

a lesser level of decline than that seen in the 1980s.” PW0020865. When viewed in

combination with the other indicia of population size and status discussed above, FWS

reasonably found that the walrus population appears to have halted its past decline and


5 CBD cites National Wildlife Federation v. NMFS, 184 F. Supp. 3d 861, 928 (D. Or. 2016), for
the proposition that FWS could not draw any conclusions from the recent modelled
population estimates given their wide confidence interval of 93,000 to 478,975 individuals.
CBD’s Brief at 32. But such confidence intervals are not atypical in estimating the size of this
population, e.g., an aerial survey conducted in 2006 estimated total abundance as 129,000 with
a confidence interval of 55,000 to 507,000. In addition, in National Wildlife Federation, NMFS
had relied to a much larger degree on the data in question, whereas here FWS considered not
just the recent modelled population estimates but “all of the demographic and population
status information collectively.” PW0000419.

Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                   30
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 35 of 42
stabilized in the more recent period, which supports FWS’s finding that the walrus is not

currently endangered. PW000417-420. At the same time, FWS did not rest its decision that

listing the species as threatened is not warranted based on the population’s apparent current

stability, as CBD falsely portrays.

       C.      FWS Did Not Arbitrarily “Dismiss” Subsistence Hunting.

       CBD also wrongly asserts that FWS arbitrarily concluded that subsistence hunting “was

no longer a threat to [] walruses.” CBD’s Brief at 33. In fact, FWS continued to identify

“[h]arvest” as one of the “additional stressors” that could have population-level effects on the

walrus and fully analyzed it as such. PW0000820; PW0000437-441. However, FWS found that

this threat had diminished significantly since the 2011 finding. For the 2011 finding, FWS

found that the average harvest over the most recent period for which data was then available

(2000-2008) was 5,285 walrus per year. PW0010572. FWS further predicted the amount of

harvest “was not expected to change appreciably in the future.” PW0010577; see also

PW000495 (in 2011, FWS “assumed that total harvest levels would remain the same as

observed at that time”). This prediction proved to be wrong. Harvest in fact declined by over

50% from the 5,285 average of 2000-2008 to about 2,723 in 2014. PW0000439-40.

       Faced with this decline in mortality from harvest, CBD argues that hunting at coastal

haulouts increases the chances of stampede-caused injury or mortality. But even as FWS noted

in 2011, “[a]wareness of the sensitivity of walruses to disturbance events at coastal haulouts is

growing, and the prospects for developing local conservation and management initiatives to

address disturbance related mortalities along the Arctic coast appears to be good.”

PW0010576-77. In 2008, the Eskimo Walrus Commission passed a resolution discouraging



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                 31
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 36 of 42
hunting at coastal haulouts along the Chukchi Sea. PW0000435. In Russia, hunters have

revived a traditional practice of hunting at coastal haulouts with spears rather than rifles to

minimize disturbances. PW0010577. Some communities have also appointed a steward that

directs hunting activity to minimize impacts and disturbances at coastal haulouts. Id. These

efforts have paid off, as reduced mortalities have occurred at land-based haulouts.

PW0000437. Sea-ice loss also may limit harvest as communities are unable to practice

traditional methods that rely on sea ice. PW0000439-40. FWS’s assessment of the reduced

threat from harvest is rational and consistent with the record.

       D.     FWS Did Not Treat all Habitat as Equal or Disregard a Threat from
              Coastal Erosion.
       CBD again mischaracterizes FWS’s analysis in claiming that it “irrationally treated all

potential habitat as equal and ignored threats from coastal erosion.” CBD’s Brief at 25, 29.

Specifically, CBD asserts that the BBN model used by FWS to aggregate expert opinion

arbitrarily fails to distinguish between land and sea-ice habitat because FWS stated that it

“defined potential habitat to be marine water, sea ice, or land” and “admitted that potential

habitat ‘does not equate to suitable habitat, nor does it take habitat quality into account.’”

CBD’s Brief at 29-30 (citing PW000483). CBD’s argument mistakenly relies on statements in

the SSA that are not even about the BBN model; rather they are describing how habitat was

projected for FWS’s separate spatial habitat analysis. PW000479-87; see id. at PW000398,

PW0000616 (showing that the BBN model and habitat analysis are separate appendices).

       In any event, CBD ignores that FWS’s spatial habitat analysis provides projections for

both sea-ice and land-based habitat separately and in combination. PW000485; PW000486

(showing percent change in “total potential habitat” and for “ice-accessible habit only”). CBD


Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                               32
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 37 of 42
cites the opinion of one peer reviewer that FWS should have removed the presentation of the

combined, total habitat projections. CBD’s Brief at 30; PW00029846, PW00029736 (citing

comments of blind reviewer suggesting that FWS “present all results separately” and “exclude

all results of them being pooled together”). But FWS did not act unlawfully in merely

presenting additional combined habitat projections. FWS also clearly analyzed the separate

sea-ice and land-based habitat projections, contrary to CBD’s misleading claim. See, e.g.,

PW000483 (noting that “ice-accessible habitat will decrease in all seasons, scenarios, [and

climate-change models]”); PW000487-89 (discussing the implications of reduced sea-ice

habitat); PW0000820 (stating that walruses will experience an “increased use of land habitat,”

discussing how ice-based habitat could affect reproduction and foraging, but determining that

FWS cannot reliably predict how the walrus will respond to these changes after 2060).6

       As to coastal erosion, CBD points to no evidence that it presents any threat to the

walrus. An agency action would be arbitrary and capricious if the agency “entirely failed to

consider an important aspect of the problem.” Motor Vehicle Mfrs. Ass’n of U.S. v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983) (emphasis added). CBD does not make that showing. It

argues that “coastal erosion rates in the Arctic are among the highest in the world” and

speculates that such erosion will lead to the “loss of land available to the walrus for hauling



6 CBD also argues that peer reviewers found fault with FWS’s habitat analysis for not
accounting for differences in habitat quality between sites. CBD’s Brief at 30 (citing
PW0029520, PW00029504). But apart from showing the sea-ice and land-based habitat
projections separately, FWS had no way of doing so. As FWS explained, although sea-ice
habitat is preferred by walrus, FWS was “unable to quantify the level of preference under
varying sea ice conditions and across seasons.” PW0000483. As noted above, the ESA requires
consideration of the best “available” science, and CBD points to no available habitat analysis
ignored by FWS that quantifies or considers differences in habitat quality between sites.

Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                  33
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 38 of 42
out.” CBD’s Brief at 30-31. But CBD does not identify any evidence that erosion and sea-level

rise will do anything more than just move the coastline and the location of land-based habitat.

In fact, CBD’s comments to FWS for the 2017 finding do not even identify coastal erosion or

the loss of habitat from sea-level rise as a threat to walrus. PW0000231-258; PW0000727-732.

CBD fails to establish that FWS arbitrarily failed to consider coastal erosion.

       E.     Contrary to CBD’s Argument, FWS was Not Required to Treat all
              “Uncertain” Information the Same.
       While FWS reasonably found it could no longer predict that subsistence harvest would

continue at the much higher levels wrongly predicted for the 2011 finding, FWS recognized

that there was some uncertainty regarding future harvest levels. PW000495. Similarly, FWS

acknowledged that the available population estimates had low precision. PW0000820. CBD

seizes upon these frank acknowledgments as supposed proof that FWS “treated scientific

uncertainty differently depending on whether that uncertainty supported its decision not to

list the walrus.” CBD’s Brief at 33. CBD complains that FWS inconsistently relied on the

population estimates and information regarding harvest levels despite their “uncertainty,”

while declining to find listing the species warranted given the uncertainty about how the

species would respond to sea-ice loss beyond 2060. Id. As explained above, FWS did not rely

on the modelled population estimates in isolation or in any way that is significant here, let

alone as purported “evidence of persistence” of the walrus population as CBD claims.

       But more fundamentally, all scientific information has some level of uncertainty.

Nothing in the case law requires FWS to treat all “uncertain” information the same, or

prevents FWS from relying on uncertain information where it is the best available. CBD cites

National Wildlife Federation, 184 F. Supp. 3d at 928, as purported support for its argument, but


Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                34
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 39 of 42
as CBD itself acknowledges, there the Court found only that an agency “may not, without an

adequate explanation, prefer[] uncertain favorable model results and reject[] other equally

uncertain model results tending to undermine [the agency’s] conclusion.” Id. at 928 (emphasis

added). Here, as discussed above, FWS explained how substantial uncertainty surrounding the

walruses’ response to the sea-ice conditions beyond 2060 prevented FWS from making reliable

predictions about future walrus behavior and thus could not find the species would likely

decline to the point of becoming in danger of extinction in the foreseeable future.

       Nor did FWS improperly make judgments regarding future subsistence harvest or the

current status of the walrus population based on the best available data regarding those issues.

Defenders of Wildlife, 958 F. Supp. at 680 (FWS may rely on inconclusive evidence). As explained

above, FWS rationally found that the available indicia of current population status and health

collectively did not suggest that the walrus was currently endangered or being negatively

affected in a significant way by sea-ice decline at present—which CBD does not dispute. Based

on the record before it, FWS also reasonably declined to project that harvest would continue

into the future at the much higher levels it had incorrectly predicted for the 2011 finding. CBD

suggests that some kind of black and white treatment of “uncertain information” is required,

under which all information with some uncertainty attached must either be wholly dismissed

or accepted as fact. Nothing in the case law or standard of review requires that. FWS properly

considered all of the available scientific data and reached rational conclusions.

                                       CONCLUSION

       For all of the above reasons, FWS’s decision to not list the walrus under the ESA is

lawful and must be upheld.



Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                35
        Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 40 of 42
Dated: April 16, 2019

                            Respectfully submitted,
                            JEAN E. WILLIAMS, Deputy Assistant Attorney General
                            SETH M. BARSKY, Section Chief
                            MEREDITH L. FLAX, Assistant Section Chief

                            /s/ Kaitlyn Poirier
                            KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                            U.S. Department of Justice
                            Environment & Natural Resources Division
                            Wildlife & Marine Resources Section
                            Ben Franklin Station, P.O. Box 7611
                            Washington, D.C. 20044-7611
                            Telephone: (202) 307-6623
                            Fax: (202) 305-0275
                            Email: kaitlyn.poirier@usdoj.gov

                            /s/ Clifford E. Stevens, Jr.
                            CLIFFORD E. STEVENS, JR.
                            Senior Trial Attorney, (D.C. Bar # 463906)
                            U.S. Department of Justice
                            Environment & Natural Resources Division
                            Wildlife & Marine Resources Section
                            Ben Franklin Station, P.O. Box 7611
                            Washington, D.C. 20044-7611
                            Telephone: (202) 353-0368
                            Fax: (202) 305-0275
                            Email: clifford.stevens@usdoj.gov

                            Attorneys for Defendants




Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                     36
       Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 41 of 42
                             CERTIFICATE OF SERVICE
       I hereby certify that on April 16, 2019, a true and correct copy of the above document

was electronically filed with the Clerk of Court using CM/ECF. Copies of the document will

be served upon interested counsel via the Notices of Electronic Filing that are generated by

CM/ECF.

                            /s/ Kaitlyn Poirier
                            KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                            U.S. Department of Justice
                            Environment & Natural Resources Division
                            Wildlife & Marine Resources Section
                            Ben Franklin Station, P.O. Box 7611
                            Washington, D.C. 20044-7611
                            Telephone: (202) 307-6623
                            Fax: (202) 305-0275
                            Email: kaitlyn.poirier@usdoj.gov

                            Attorneys for Defendants




Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                             37
       Case 3:18-cv-00064-SLG Document 40 Filed 04/16/19 Page 42 of 42
